IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


RANDY JOHNSON,                               : No. 52 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
LT. HARRY REED, PA STATE POLICE,             :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.